DETAILED ACTION

Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-21 are allowed.

The following are details of the closest prior arts of record found:
Wirola et al. (US Patent Publication 2015/0208329) discloses a system wherein an offline cellular radio map may comprise for example information on coverage areas of cellular nodes, etc. and an offline cellular radio map can be downloaded to the mobile device wherein if the radio map comprises the position of cellular nodes associated with a respective cell identification, the position of mobile terminal could be determined to correspond to the position of the node of the serving cell and if the radio map comprises radio propagation model parameters for cellular nodes associated with a respective cell identification, and if the cellular measurements comprise signal strength measurements, the distance of mobile terminal to the serving node or to different cellular nodes could be determined and the distance to one or more nodes could then be evaluated for determining the position of mobile terminal.
PARK et al. (US Patent Publication 2018/0211665) discloses a system wherein several reference locations are known in advance and configured in a radio map wherein when a reference location on the radio map is determined to have a signal strength characteristic most similar to the strength of the signal received by the electronic device, the reference location may be determined as the location of the electronic device.



The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 1, 3-8, 10-15 and 17-21 are found to be allowable because the closest prior art found of Wirola et al. (US Patent Publication 2015/0208329) and PARK et al. (US Patent Publication 2018/0211665) and Parvizi et al. (US Patent Publication 2014/0018095) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “sending a positioning request to at least one cell in case the one or more radio maps do not comprise at least one reference position that can be utilized for determining a position in a geographic area; receiving position information based on the sent positioning request; and determining the position information indicative of the position” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 1 and independent claim 8 and independent claim 15 of the claimed invention.  
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645